J-S37039-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHANNON M. MATTHEWS                        :
                                               :
                       Appellant               :   No. 986 EDA 2021

              Appeal from the PCRA Order Entered March 5, 2021
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0003008-2015


BEFORE:      PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                         FILED JANUARY 5, 2022

        Appellant, Shannon M. Matthews, appeals from the order entered in the

Court of Common Pleas of Delaware County, which denied her first petition

filed under the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-

9546. After a careful review, we affirm.

        The trial court has set forth the relevant facts and procedural history, in

part, as follows:

              On Tuesday, February 3, 2015, the Norwood Borough Police
        Department and emergency medical responders were dispatched
        to a physician’s office, where Appellant was then employed.
        Appellant was also living in an apartment located above the
        physician’s office. Upon arrival, police and paramedics saw M.H.,
        the two-year-old son of Appellant, unresponsive and being
        administered CPR by Dr. Patricia Sutton. Paramedics took over
        CPR efforts on the child, who was cold to the touch. M.H. was
        transported to Taylor Hospital, where he was pronounced dead
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S37039-21


     less than 30 minutes after arriving. The emergency department
     physician who treated the child observed numerous bruises [all
     over his body].
            Appellant’s boyfriend and co-defendant, Daniel Grafton, was
     arrested the same night and charged with Aggravated Assault and
     related offenses. During the course of the investigation into the
     child’s death, Appellant gave three separate recorded, voluntary
     statements to investigators, and each time denied any
     responsibility for M.H.’s death. Appellant implicated Grafton in the
     killing and suggested that Grafton may have overdosed M.H. with
     drugs. The Medical Examiner determined the manner and cause
     of death to be homicide due to multiple blunt force traumas.
     Additional charges, including Third-Degree Murder, were then filed
     against Grafton. Charges against Appellant of Third-Degree
     Murder, Aggravated Assault, and related offenses were filed on
     April 16, 2015.
            At trial, evidence was elicited to demonstrate that M.H.
     sustained numerous injuries, both internal and external, resulting
     from repeated blunt force trauma. The Medical Examiner’s opinion
     was that the injuries were sustained over a period of days, in
     several separate beatings. Three medical experts, called by both
     the Commonwealth and the Defense, agreed that no individual
     injury was lethal, and that M.H. likely would have survived if he
     had been given medical attention. Subsequent evidence at trial
     showed that Appellant refused Grafton’s request to take M.H. to
     the hospital two days prior to this death, and that both Appellant
     and Grafton deliberately refused to allow a caseworker from
     Children and Youth Services [(“CYS”)] to see M.H. the day before
     his death. Though M.H. was declining in physical health and
     clarity over the course of three days, Appellant never sought
     medical or other assistance for him.
            In December of 2016, Grafton and Appellant stood trial
     jointly. After a week-long jury trial, Grafton was acquitted of the
     murder and assault charges and found guilty of Endangering the
     Welfare of Children for his role in failing to seek medical attention
     for M.H. when Appellant refused to do so. Appellant was found
     guilty of Third-Degree Murder, Aggravated Assault, and
     Endangering the Welfare of Children, but acquitted of Conspiracy
     of Third-Degree Murder. She was sentenced on January 17, 2017,
     [to 20-40 years for Third-Degree Murder, 4-8 years for
     Aggravated Assault, and 5 years’ probation, with the sentences to
     run consecutively].


                                     -2-
J-S37039-21



Trial Court Opinion, filed 6/16/17, at 1-3 (citations to record omitted).

      Appellant filed timely post-sentence motions, which the trial court

denied. Appellant filed a timely direct appeal wherein she presented the sole

issue of whether the evidence was sufficient to sustain her convictions for

third-degree murder and aggravated assault. Concluding the evidence was

sufficient,   this   Court   affirmed   Appellant’s   judgment   of   sentence.

Commonwealth v. Matthews, No. 671 EDA 2017 (Pa.Super. filed 5/30/18)

(unpublished memorandum). Appellant did not file a petition for allowance of

appeal with our Supreme Court.

      On or about May 23, 2019, Appellant filed a timely pro se PCRA petition,

and counsel was appointed to represent her. Counsel filed an amended PCRA

petition on March 11, 2020, and the Commonwealth filed a response in

opposition on May 29, 2020. Following an evidentiary hearing, at which trial

counsel, Joseph D’Alonzo, Esquire testified, the trial court denied Appellant’s

PCRA petition on March 5, 2021. This timely, counseled appeal followed, and

all Pa.R.A.P. 1925 requirements have been met.

      On appeal, Appellant sets forth the following sole issue in her

“Statement of Questions Involved” (verbatim):

      1. Did the PCRA court abuse its discretion in dismissing
         Appellant’s ineffective assistance of counsel claim where
         counsel failed to move for a mistrial after irrelevant and
         inflammatory evidence was introduced by co-defendant’s
         counsel?

Appellant’s Brief at 2 (suggested answer omitted).

                                        -3-
J-S37039-21


      Initially, as a general proposition, we note “[o]ur standard of review of

the denial of PCRA relief is clear; we are limited to determining whether the

PCRA court’s findings are supported by the record and without legal error.”

Commonwealth v. Wojtaszek, 951 A.2d 1169, 1170 (Pa.Super. 2008)

(quotation marks and quotation omitted).

      Further, inasmuch as Appellant’s claim presents an allegation of

ineffective assistance of trial counsel, we apply the following well-established

legal principles:

            In order to be eligible for PCRA relief, the petitioner must
      prove by a preponderance of the evidence that h[er] conviction or
      sentence resulted from one or more of the enumerated
      circumstances found in Section 9543(a)(2), which includes the
      ineffective assistance of counsel. 42 Pa.C.S.[A.] § 9543(a)(2)(i).
             It is well-established that counsel is presumed effective, and
      to rebut that presumption, the PCRA petitioner must demonstrate
      that counsel’s performance was deficient and that such deficiency
      prejudiced h[er]. To prevail on an ineffectiveness claim, the
      petitioner has the burden to prove that (1) the underlying
      substantive claim has arguable merit; (2) counsel whose
      effectiveness is being challenged did not have a reasonable basis
      for his or her actions or failure to act; and (3) the petitioner
      suffered prejudice as a result of counsel’s deficient performance.
      The failure to satisfy any one of the prongs will cause the entire
      claim to fail.

Commonwealth v. Benner, 147 A.3d 915, 919–20 (Pa.Super. 2016)

(quotation marks, quotations, and citations omitted).

            We need not analyze the prongs of an ineffectiveness claim
      in any particular order. Rather, we may discuss first any prong
      that an appellant cannot satisfy under the prevailing law and the
      applicable facts and circumstances of the case. [C]ounsel cannot
      be deemed ineffective for failing to raise a meritless claim.



                                      -4-
J-S37039-21


Commonwealth v. Johnson, 635 Pa. 665, 139 A.3d 1257, 1272 (2016)

(citations omitted). See Commonwealth v. Daniels, 600 Pa. 1, 963 A.2d

409, 419 (2009) (“A failure to satisfy any prong of the ineffectiveness test

requires rejection of the claim of ineffectiveness.”) (citation omitted)).    “A

claim has arguable merit where the factual averments, if accurate, could

establish cause for relief.” Commonwealth v. Stewart, 84 A.3d 701, 707

(Pa.Super. 2013) (en banc) (citation omitted).

      Appellant contends her trial counsel, Attorney D’Alonzo, was ineffective

in failing to object and move for a mistrial after her co-defendant’s trial

counsel,   Lindsay   McDonald,    Esquire,   elicited   irrelevant   and   highly

inflammatory evidence that M.H. was sexually abused and had bruising on his

penis. Specifically, Appellant contends Attorney D’Alonzo should have

objected to Attorney McDonald’s cross-examination of Karen Kilson, an intake

caseworker at CYS, as follows:

      Q: I’m going to refer you to an entry on February 19th. Do you see
      that starting at 11:15?
      A: Would that be the phone call to Dr. Hellman, the medical
      examiner?
      Q: Yes, can you read that out loud?
      A: I can, “February 19th, 2015, 11:15 a.m., participants Dr.
      Hellman, the caseworker called Dr. Hellman to see if the cause of
      death for [M.H.] had been determined. The doctor stated that the
      cause of death has not been determined yet. The doctor reported
      that the child had bruises on his head and trunk with various
      stages of healing. The doctor found the child had 40 milliliters of
      blood in his abdomen but that could be from the aggressive CPR
      the child received when the child was trying to be resuscitated.
      The doctor stated that the child was sexually abused and
      had bruising on his penis. The child also had melatickis calcus

                                     -5-
J-S37039-21


      [ph] which is a sickness which could have led to the child’s death.
      The ME stated the cause of death is not known now. The
      caseworker gave the medical examiner his number and asked for
      a call if any new information about the cause of the child’s death
      is discovered.”

N.T., 12/5/16, at 276-77 (bold added).

      Appellant contends that, since “it was undisputed that sexual assault

was not part of the Commonwealth’s case at trial[,]” the aforementioned

excerpt was irrelevant and so unduly prejudicial that Attorney D’Alonzo’s

failure to object or request a mistrial constitutes ineffective assistance of

counsel. Appellant’s Brief at 7.

      Assuming, arguendo, Appellant’s underlying claim has arguable merit,

we conclude Attorney D’Alonzo provided a reasonable basis for failing to object

and/or request a mistrial with regard to the aforementioned excerpt of

testimony. Additionally, we conclude Appellant has failed to demonstrate she

was prejudiced by Attorney D’Alonzo’s omission.

      Relevantly, with regard to the reasonable basis prong of the ineffective

assistance of counsel test, our Supreme Court has relevantly stated the

following:

      When assessing whether counsel had a reasonable basis for his
      act or omission, the question is not whether there were other
      courses of action that counsel could have taken, but whether
      counsel’s decision had any basis reasonably designed to effectuate
      his client’s interest. As the Commonwealth accurately states, this
      cannot be a hindsight evaluation of counsel’s performance, but
      requires an examination of “whether counsel made an informed
      choice, which at the time the decision was made reasonably could
      have been considered to advance and protect [the] defendant’s


                                     -6-
J-S37039-21


      interests.” Our evaluation of counsel’s performance is “highly
      deferential.”

Commonwealth v. Williams, 636 Pa. 105, 141 A.3d 440, 463 (2016)

(citations and quotations omitted).

      At the PCRA hearing, on direct examination by Appellant’s PCRA counsel,

Attorney D’Alonzo confirmed he represented Appellant, and during pre-trial

discovery, he reviewed CYS’s file, including Ms. Kilson’s notes. N.T., 10/26/20,

at 5-6. He confirmed the CYS file included notes Ms. Kilson made regarding

a conversation she had on February 19, 2015, with Dr. Hellman. Id. at 7. He

further confirmed that, when Appellant’s co-defendant’s counsel cross-

examined Ms. Kilson during trial, she relayed that Dr. Hellman had informed

CYS that the child was sexually abused and had bruising on his penis. Id.

      On cross-examination at the PCRA hearing, Attorney D’Alonzo testified

that the Commonwealth neither charged Appellant nor her co-defendant with

a sex crime and/or averred that the child suffered any type of sexual assault.

Id. at 10. He further testified that, while there was evidence the child suffered

“somewhere near 100 bruises,” the Commonwealth did not elicit specific

testimony about bruising on the child’s penis or that the child had been

sexually assaulted. Id. at 12, 14.

      Thus, Attorney D’Alonzo testified he did not object to Appellant’s co-

defendant’s eliciting of the aforementioned testimony because he did not want

to “draw the jury’s attention” to the passing reference or otherwise “further

shine light” on the reference to sexual assault. Id. He noted he also did not

                                      -7-
J-S37039-21


want to require the attorneys and the trial court to delve into whether bruising

on the penis might be indicative of sexual, as opposed to physical, abuse in

front of the jury. Id. at 14.

      Based on the aforementioned, we agree with the PCRA court that

Appellant failed to demonstrate that her trial counsel lacked a reasonable basis

in failing to object or request a mistrial to the passing reference of sexual

assault, which was elicited by co-defendant’s counsel. Simply put, Attorney

D’Alonzo’s decision had a basis reasonably designed to effectuate his client’s

interest. See Williams, supra. Thus, Appellant is not entitled to relief on

this basis.

      Further, we agree with the PCRA court that Appellant has failed to

demonstrate she was prejudiced by counsel’s omission.

             To demonstrate prejudice, the petitioner must show that
      there is a reasonable probability that, but for counsel’s
      unprofessional errors, the result of the proceedings would have
      been different. [A] reasonable probability is a probability that is
      sufficient to undermine confidence in the outcome of the
      proceeding.

Commonwealth v. Spotz, 624 Pa. 4, 84 A.3d 294, 311-12 (2014) (citations,

quotation marks, and quotations omitted). See Commonwealth v. Gribble,

580 Pa. 647, 863 A.2d 455, 472 (2004) (“[A] defendant [raising a claim of

ineffective assistance of counsel] is required to show actual prejudice; that is,

that counsel’s ineffectiveness was of such magnitude that it “could have

reasonably had an adverse effect on the outcome of the proceedings.”)

(quotation omitted)).

                                      -8-
J-S37039-21


      Here, the statement at issue was passing in nature, elicited on cross-

examination by co-defendant’s counsel, and the Commonwealth did not

exploit it. See Spotz, supra. Further, as to the strength of the evidence

against Appellant, the Commonwealth presented overwhelming evidence that

Appellant repeatedly, over the course of multiple days, beat M.H., and she

then denied him medical care. The beatings, as well as the lack of medical

care, resulted in M.H.’s death. Thus, as this Court noted on direct appeal,

there was overwhelming evidence supporting Appellant’s convictions for third-

degree murder, aggravated assault, and endangering the welfare of a child.

      Accordingly, trial counsel’s failure to object to the passing reference to

Dr. Hellman’s statement that M.H.’s penis was bruised, and such bruising

constituted sexual abuse, does not meet the prejudice prong. That is, “when

the precise nature of the challenged reference is weighed against the

overwhelming strength of the evidence,” we conclude Appellant did not satisfy

her burden of proving that trial counsel’s omission had an actual adverse effect

on the outcome of the proceedings. Spotz, supra, 84 A.3d at 317 (citation

omitted). Appellant has not shown that, but for counsel’s failure to object,

the outcome of the proceedings would have been different. See id. Thus,

Appellant’s ineffective assistance of counsel claim fails on this basis as well.

      For all of the foregoing reasons, we affirm.

      Affirmed.




                                      -9-
J-S37039-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/05/2022




                          - 10 -